Case 2:20-cv-11236-RGK-PLA Document 3-3 Filed 12/11/20 Page 1 of 2 Page ID #:747




     EXHIBIT 23
    Case 2:20-cv-11236-RGK-PLA Document 3-3 Filed 12/11/20 Page 2 of 2 Page ID #:748




 ^            Prestige Trust
Prestige Trust Company Ltd. P.O. Box 346, Wards Building, Brown Hill, St. John's Parish, Nevis, W.I



   July 15, 2020


    In re: Savannah Advisors, Inc. Corporation PC 44162 ,
    Incorporated September 29, 2014.

    To whom it may concern,

    3 am the attorney for Prestige Tmst Company Lid. ( Nevis). Preshge Trust Company is the Registered
    Agent lot Savannah Advisors, Inc.

    Who the officers and directors of Savannah Advisors. Inc. are is currently a matter of legal dispute.
    The owner of Savannah Advisors is a trust in Lichtenstein. There is litigation pending in Lichtenstein
    and Nevis that is addressing who Is authorized lo make decisions for the trust and the company.

    It is our position that the underlying luigation in Lichtenstein and Nevis should decide who are the
    officers and directors of Savannah Advisors, Inc. It is our view thal the Certificate of Incumhency
    appointing directors on the 31st of March 2020 should not t» used for the purpose of bank signatory'
    rights on accounts in the name of the company until the courts in Lichtenstein and Nevis have ruled on
    the issue.




   H , Edward Ryals. Esquire




   All that Prestige Trust Company Ltd. does is done with the understanding that it is not engaged in rendering legal, accounting, or other
  professional services. If legal advice or other expert advice is required, the services of a practicing professional person should be sought.
  Prestige Trust Company Ltd. Specifically disclaims any liability, loss, risk, personal or otherwise, incurred by others directly or indirectly.


                                                                                                                                      [ND1/363]
